 Case 1:19-cv-00381-CFC Document 36 Filed 07/13/20 Page 1 of 2 PageID #: 672




                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

ENDOBOTICS, LLC,                           )
                                           )
                 Plaintiff,                )
                                           )
   v.                                      ) C.A. No. 19-381-CFC
                                           )
MEDROBOTICS CORPORATION,                   )
                                           )
                 Defendant.                )


        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                      WITHDRAW AS COUNSEL

        Plaintiff Endobotics, LLC opposes the motion to withdraw as counsel on

two narrow grounds. First, defendant Medrobotic Corporation’s counsel rejected

our proposal that new counsel enter an appearance within a date certain if the

Court agrees that current Medrobotic counsel may withdraw. Second, we asked

Medrobotic’s current counsel to remain of record until new counsel appears, and it

again refused.

        These requested conditions arise from two concerns. First, in a related

Massachusetts case (D.I. 34) Medrobotics has already defaulted. If the payment

issues detailed in counsel’s motion indicates that Medrobotic intends to default

here as well, we should know of this as soon as possible. Second, the parties need

to discuss a schedule for the events leading to the November 12, 2020 in the near
 Case 1:19-cv-00381-CFC Document 36 Filed 07/13/20 Page 2 of 2 PageID #: 673




future. Plaintiff provided a proposes schedule for claim construction schedule on

July 9, 2020. Plaintiff has cooperated with Medrobotic by staying discovery and

delaying proceedings due to defendant’s financial condition, but the litigation

should not be further delayed by an open-ended process for Medrobotics to either

appoint new counsel or default.

      A proposed order reflecting these concerns is attached.



                                             /s/ John W. Shaw
                                             John W. Shaw (No. 3362)
                                             Jeff Castellano (No. 4837)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
OF COUNSEL:                                  Wilmington, DE 19801
Joseph M. Casino                             (302) 298-0700
Rickesh P. Patel                             jshaw@shawkeller.com
WIGGIN AND DANA LLP                          jcastellano@shawkeller.com
437 Madison Avenue, 35th Floor               Attorneys for Plaintiff
New York, NY 10022
(212) 490-1700
Benjamin M. Daniels
WIGGIN AND DANA LLP
One Century Tower
265 Church Street
New Haven, CT 06510

Dated: July 13, 2020
